t c memo united_states tax_court pelton gunther professional_corporation petitioner v commissioner of internal revenue respondent docket no filed date jon l brown for petitioner margaret s rigg for respondent memorandum findings_of_fact and opinion gerber judge respondent determined an dollar_figure income_tax deficiency for petitioner’s tax_year ended date a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 penalty the issues for our consideration are whether litigation costs paid_by petitioner on behalf of clients and then reimbursed to petitioner are deductible as ordinary and necessary business_expenses or whether such payments are in the nature of nondeductible advances or loans whether respondent’s adjustment to petitioner’s reporting of litigation costs triggers a sec_481 adjustment whether petitioner’s and net operating losses may be carried forward to the tax_year without first being applied to years prior to and and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for convenience and continuity separate fact findings and opinion portions are set forth for each issue decided by the court unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration and rule references are to this court’s rules_of_practice and procedure petitioner conceded at trial that if the court determined that there was a deficiency then it would be liable for the sec_6651 addition_to_tax for filing a delinquent_return the parties’ stipulated facts and exhibits are incorporated by this reference ti advanced litigation costs findings_of_fact petitioner pelton gunther p c p g is a law firm operating as a professional_corporation and had its principal_place_of_business in san mateo california at the time the petition was filed p g’s federal_income_tax returns are filed for fiscal years ending may for the taxable years ended date and p g used the cash_method_of_accounting for federal_income_tax reporting p g’s legal specialty is the defense of personal injury automobile accident lawsuits more than percent of p g’s services were performed pursuant to the request of the california state automobile association csaa at csaa’ss request p g provided legal services for csaa policyholders in connection with controversies arising from automobile accidents under this arrangement csaa generally paid p g dollar_figure at the time p g was asked to represent one of csaa’s policyholders p g would pay various litigation costs including filing fees deposition expenses the costs of medical records fees for witnesses court reporters and interpreters and similar expenses as they would occur the litigation costs p g paid on each case more often than not exceeded dollar_figure p g would bill csaa for its legal services and the litigation costs that it incurred on behalf of csaa’s policyholders after the controversies were resolved and the cases were closed cases were often open for more than year some bills from p g to csaa were for litigation costs only some were for legal fees services only and some were for both costs and fees p g’s fees were paid_by csaa at a stated hourly rate p g claimed as a deduction litigation costs it paid on behalf of csaa’s policyholders either from the dollar_figure retainer or as advances in the year that it paid the litigation costs p g reported the dollar_figure retainers and the reimbursements of litigation costs as income in the year they were received by p g p g’s deductions for litigation costs were as follows fiscal_year ending litigation costs date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure p g reported retainers and reimbursed litigation costs as income as follows retainers and reimbursed fiscal_year ending litigation costs date dollar_figure date dollar_figure date dollar_figure date dollar_figure respondent in the notice_of_deficiency disallowed a portion of the total deduction petitioner claimed for litigation costs reduced income by the amount of reimbursed previously claimed deductions that p g had included in its fiscal_year and made a sec_481 adjustment that again caused the reimbursed prior year costs to be included in p g’s income for its fiscal_year the sec_481 adjustment had the effect of reversing respondent’s adjustment backing out petitioner’s inclusion of the prior year costs that were reimbursed during the fiscal_year opinion sec_162 permits the deduction of ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business p g contends that the litigation costs it paid on behalf of clients were ordinary and necessary expenses of its law practice respondent on the other hand contends that in essence the payments were in the nature of loans to p g’s clients because p g paid the litigation costs with the understanding that it would be reimbursed by csaa we agree with respondent on the basis of longstanding case precedents p g’s payments or advances of the client’s litigation costs should be treated like loans see 53_tc_217 affd per curiam 447_f2d_484 9th cir see also 63_tc_562 canelo v commissioner supra involved a law firm which primarily engaged in plaintiffs’ personal injury litigation ona contingent_fee basis the firm advanced the clients’ litigation costs and the clients were obligated to repay the advances only in the event of a favorable settlement or judgment accordingly if nothing was recovered the client would have no obligation in canelo prospective clients were screened and were accepted only if there were good prospects for recovery in holding that the advanced costs constituted loans and not deductible expenses the court emphasized that if expenditures are made with the expectation of reimbursement it follows that they are in the nature of loans notwithstanding the absence of formal indebtedness id pincite in this case we note that the repayment of the advances was in no way contingent upon the outcome of the underlying litigation p g expected to be and was repaid for all costs advanced to csaa’s policyholders it has been firmly established that where a taxpayer makes expenditures under an agreement that he will be reimbursed therefor such expenditures are in the nature of loans or advancements and are not deductible as business_expenses 27_tc_592 affd in part and revd in part on other grounds 258_f2d_544 5th cir petitioner relies on 56_f3d_1016 9th cir revg tcmemo_1993_224 in support of the contention that its advances on behalf of clients were ordinary and necessary expenses of the law practice that case is factually distinguishable because the boccardo law firm received a flat percentage gross fee arrangement of the client’s recovery the boccardo law firm was entitled to the fee if the client recovered but it was not entitled to reimbursement of the litigation costs off the top or before computing its percentage fee by contrast a net fee arrangement would normally permit reimbursement of the costs before computing the percentage fee p g's fee arrangement did not involve either a gross or net fee arrangement p g’s fee which was paid_by csaa was billed at a stated hourly rate not on any form of contingency basis therefore payment of p g’s fees and reimbursement of litigation costs were on a dollar-for-dollar basis p g’s factual situation is clearly distinguishable from that of the law firm in boccardo ultimately the litigation costs in this case were not a burden on p g or a reduction of p g’s fee income received from csaa for legal service rendered petitioner advanced additional arguments with respect to the reimbursed expenses and litigation costs petitioner argued that respondent is estopped from denying the deductibility of the litigation costs because petitioner relied on the contents of an internal_revenue_service publication entitled business_expenses for publication the publication contains the following statement pincite if you are a cash_method taxpayer who pays an expense and then recovers any part of the amount_paid in the same tax_year reduce your expense deduction by the amount of the recovery if you have recovery ina later year include the recovered amount in income k k petitioner’s reliance on that publication is unwarranted because the excerpt relied upon assumes that the expenditure is deductible in the first instance the material relied on by petitioner does not address the critical preliminary question of whether the costs advanced were loans or expenses reliance on the commissioner’s publication in this instance is misplaced because it does not contain guidance on the question of which costs payments or disbursements constitute a deductible expense ’ respondent in the notice_of_deficiency disallowed petitioner’s claimed deduction of litigation costs for respondent also reversed petitioner’s income inclusion attributable to reimbursement of litigation costs deducted in prior years including finally respondent determined that sec_481 applied and so the reimbursement income assuming arguendo that the publication was applicable to the question of whether or not advanced costs are deductible the statement relied on by petitioner is the statement of a legal principle ie tax_benefit_rule because a necessary element for estoppel is that there be reliance on a factual statement the circumstances here would not satisfy that necessary prerequisite see 67_tc_612 reversed out by respondent was again included in income on brief respondent contended that the sec_481 adjustment was necessary to correct the distortion caused by the double exclusion that is petitioner deducted litigation costs for and under respondent’s deficiency_notice approach reversing the reimbursement income petitioner did not have to account for the reimbursement of the previously deducted items sec_481 provides that where taxable_income from any year is computed under a method_of_accounting that is different from the method used for the preceding year then the computation of the taxable_income for the year_of_the_change shall take into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent duplications and or omissions a sec_481 change includes a change in the overall plan or method_of_accounting for income or deductions a sec_481 change also includes a change in the treatment of any material_item used in the overall plan see sec_1_481-1 e a income_tax regs a material_item is defined as any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 a income_tax regs a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction sec_1_446-1 bob income_tax regs see also 91_tc_26 66_tc_588 affd without published opinion 562_f2d_39 2d cir here petitioner claimed deductions for its clients’ litigation costs which petitioner expected would be reimbursed the focus of respondent’s adjustment addressed whether petitioner was entitled to deductions for those costs respondent did not change the method_of_accounting by which petitioner reported a particular item but instead determined that the item was not deductible ab initio the result of petitioner’s deduction in one year and inclusion in another may appear like a timing question because it could result in increased deductions reducing petitioner’s income in one year and petitioner’s reporting as income any reimbursed deductions in a subsequent year the essence of respondent’s determination however was that petitioner’s payments of litigation costs were loans to its clients so the deductions were not allowable and the reimbursements were not includable in income accordingly sec_481 is not applicable here and respondent’s attempt to obviate the distortion caused by the double exclusion must fail respondent’s determination and position on brief does not mention tax_benefit principles that might require petitioner to report as income the reimbursed litigation costs during by reversing petitioner’s reporting of reimbursement income respondent chose not to rely on tax_benefit principles respondent relied solely on sec_481 to correct any improper prior year benefit and to cause the inclusion in income of the reimbursed costs therefore petitioner is not entitled to deduct the litigation costs for its taxable_year and no sec_481 adjustment is appropriate for petitioner’s tax_year finally we note that respondent did not include in the reversal of the reimbursements the aggregate of the dollar_figure amounts csaa advanced to petitioner upon the beginning of each case under petitioner’s approach the dollar_figure amounts were included as part of the reimbursement income reported on brief respondent contended that petitioner had unrestricted use of the dollar_figure amounts because they were first deposited in petitioner’s general bank account and then transferred to a segregated account for payment of litigation costs accordingly respondent did not reverse the dollar_figure amounts out of income or include them in the sec_481 adjustment petitioner however has not there is some question as to whether tax_benefit principles apply where a deduction was improperly or erroneously taken as it was in this case we note however that an appeal of this case would normally be to the court_of_appeals for the ninth circuit where tax_benefit principles have been held to apply concerning improper or erroneous deductions see 656_f2d_483 9th cir affg 72_tc_807 specifically alleged error or countered on brief respondent’s position with respect to respondent’s treatment of the dollar_figure amounts accordingly respondent’s decision not to reverse the s400 portion of the reimbursement income is not in controversy and there is no need to consider that aspect of the determination in addition to contesting the substance of respondent’s determination petitioner also contends that the amounts disallowed by respondent are unreasonable and inaccurate the problem is generated by the fact that petitioner did not specifically account for litigation costs in reporting its income petitioner used a form of netting to arrive at the amount of the claimed deduction petitioner’s approach is to treat receipts and expenses as part of a revolving pool into which unsegregated receipts were deposited and then used to pay expenses respondent determined that dollar_figure of petitioner’s dollar_figure in claimed deductions was not allowable by concluding in part that reimbursements during the first months of the next fiscal_year ended date represented litigation costs advanced by petitioner during the fiscal_year petitioner argues that respondent ignored the revolving pool concept and instead calculated the disallowed portion of the deduction using an analysis of individual cases pending in petitioner’s office respondent explained that his agent used a statistical sampling technique to calculate the amount of the deduction to disallow for the tax_year the agent analyzed a sampling of cases to find the average time delay between expenditure and reimbursement by calculating the average length of time a sample case remained open this was corroborated by reviewing the freguency of bank_deposits and comparing specific deposits toa sampling of cases by this type of methodology respondent’s agent estimated a 6-month period between expenditure and reimbursement although respondent’s determination involved estimates it is reasonably accurate under the circumstances because of petitioner’s failure to maintain records that would identify the amount of unreimbursed litigation costs for the fiscal_year in that regard petitioner bears the burden of showing that respondent’s determination is in error petitioner has not provided the court with a method that is more reliable than respondent’s petitioner’s failure to keep or present respondent or the court with adequate_records showing the amounts involved is of its own doing and accordingly petitioner must bear those consequences see silverton v commissioner tcmemo_1977_ affd without published opinion 647_f2d_172 9th cir accordingly we sustain respondent’s determination as to the amount and characterization of the nondeductible advanced litigation costs il net operating losses findings_of_fact p g incurred a dollar_figure net_operating_loss nol for its fiscal_year for the fiscal_year p g incurred a dollar_figure nol and it did not carry either the or nol back to prior fiscal years in addition no election was made waiving the nol_carryback with respect to prior years on its federal_income_tax returns for the years ended date and p g reported taxable_income of dollar_figure and dollar_figure respectively without considering the nol deductions p g carried the and nol’s forward applying them first to absorb fiscal_year taxable_income and the nol balance deduction was then carried forward and applied to the fiscal_year p g sent a letter to the internal_revenue_service center in fresno california on date containing the following statement question question to irs we have a loss for the year -- are we required to carry that loss back to previous years requiring amendment of previous years’ returns or may we just carry the loss forward to future years and thus avoid the necessity of amending prior returns thank you for your assistance p g did not receive a response -- - ultimately respondent determined that the loss available for use against the income should be reduced by the amount of the loss which would have been absorbed if carried back to pre-1990 fiscal years opinion taxpayers are permitted to carry net operating losses from one taxable_year to another see sec_172 in general taxpayers who sustain nol’s must first carry such losses back years and if unabsorbed for the earlier years then the losses may be carried forward for as long a sec_15 years see sec_172 b a and a taxpayer however may elect to relinguish the 3-year carryback period and simply carry a loss forward see sec_172 to make this election the statute expressly requires taxpayers to file an election relinguishing the carryback period by the return_due_date including any extensions of time for the taxable_year in which the nol was first incurred once made the election is irrevocable the statute directs the secretary to prescribe the manner in which taxpayers shall make the election see id the secretary promulgated the following requirements for making the election the election shall be made by a statement attached to the return or amended_return for the taxable_year the statement required shall indicate the section under which the election is being made and shall set forth information to identify the election the period - for which it applies and the taxpayer’s basis or entitlement for making the election sec_301_9100-12t temporary proced admin regs fed reg date redesignating sec temporary income_tax regs fed reg date we have previously analyzed these statutory and regulatory requirements under sec_172 in 83_tc_831 affd 783_f2d_1201 5th cir in young it was held that in order substantially to comply with the election regulations as an absolute minimum the taxpayer must exhibit in some manner within the time prescribed by the statute his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by that section id pincite p g’s august letter falls far short of this minimum or threshold requirement first the letter to the service_center was not attached to p g’s return as required by the regulation second the letter does not manifest p g’s agreement or intention to make the election it merely inquires whether such an election can be made in that regard most of the nol’s in question were incurred during the year after p g sent the letter of inguiry to the service_center under these circumstances we cannot find that p g has complied with the regulatory requirements and we sustain respondent’s determination that p g’s nol should be reduced by the amounts that would have been absorbed by the carryback of the losses to pre-loss years tii accuracy-related_penalty under sec_6662 respondent also determined that petitioner was negligent and liable for a penalty under sec_6662 and b for the year at issue sec_6662 and b imposes an accuracy- related penalty equal to percent of an underpayment that is attributable to negligence or disregard of rules or regulations negligence has been defined as a lack of due care or a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 respondent’s determination of negligence is presumed correct and petitioner bears the burden of showing that respondent’s determination is erroneous see rule a therefore petitioner must prove that it was not negligent ie that it made a reasonable attempt to comply with the provisions of the internal_revenue_code and that it was not careless reckless or in intentional disregard of rules or regulations see sec_6662 and c we find that petitioner was negligent for deducting the advanced litigation costs as ordinary and necessary business_expenses and to the extent we have not addressed certain other arguments made by petitioner we found them to be wholly without merit -- - for disregarding the regulations concerning the treatment of nol’ s ’ in deciding whether petitioner was negligent we take into account the legal background and years of legal experience possessed by petitioner’s owner s see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir p g and its officer s operated a law practice and should have realized that the advances were to be fully reimbursed and that they should have been treated as loans not expenses for federal_income_tax purposes ample case precedents supporting our holding were extant at the time p g claimed the deductions in addition petitioner has not demonstrated that it made a reasonable attempt to comply with the regulations concerning the election to carry forward nol’s under the circumstances here we cannot agree with petitioner which operates a law practice that the inquiry made to respondent ’ respondent also determined that petitioner was liable for a sec_6662 penalty because its underpayment was substantial as a result of our holding with respect to the negligence_penalty we need not address respondent’s alternative penalty determination about the election was sufficient to avoid the penalty for negligence accordingly petitioner is liable for the sec_6662 penalty to reflect the foregoing decision will be entered under rule
